Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/17/20 is acknowledged.

Drawings
The drawings were received on 02/16/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond (US 3,887,222).
As to claim 1, Hammond discloses a pipe, comprising:  a tubular member (10) having a central axis, an exterior surface, and a retainer groove (18) formed in the exterior surface; a sheath (42) mounted to the tubular member such that the sheath at least partially covers the retainer groove (Fig. 12); and a retainer (26/30) located in the retainer groove radially beneath the sheath relative to the central axis; wherein the sheath is an annular ring shape with an inner surface of a constant diameter that contacts the exterior surface of the tubular member (see Figs. 5 and 12).  
2, Hammond discloses the pipe of claim 1, wherein the retainer is configured to comprise:  a collapsed configuration having a collapsed radius relative to the axis when positioned at least partially beneath the sheath, and an expanded configuration having an expanded radius relative to the central axis that is greater than the collapsed radius when the sheath does not at least partially cover the retainer groove.  Refer to col. 3, l. 41 - col. 4, l. 31.

As to claim 3, Hammond discloses the pipe of claim 1, wherein the sheath completely circumscribes the retainer groove.  Refer to Fig. 12.

As to claim 4, Hammond discloses the pipe of claim 1, wherein the retainer groove comprises a plurality of radial depths relative to the central axis.  Refer to Fig. 12.

As to claim 5, Hammond discloses the pipe of claim 4, wherein the retainer groove is located adjacent to an axial end of the tubular member, the retainer groove comprises a first radial depth (see annotated figure below) located farthest from the axial end, and a second radial depth (see annotated figure below) located axially between the axial end and the first radial depth, wherein the first radial depth is greater than the second radial depth.  

    PNG
    media_image1.png
    304
    548
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Applicant’s Admitted Prior Art.
As to claim 6, Hammond discloses the pipe of claim 1, except for further comprising a radio frequency identification device (RFID) associated with the sheath and configured to provide detection of the pipe by an external processor; and30Attorney Docket No.: WEST20-10032
As to claim 7, Hammond discloses the pipe of claim 1, except for further comprising a sensor associated with the sheath and configured to detect leakage in the pipe or in an area surrounding the retainer groove.  
As Applicant did not challenge the Official Notice in the prior office action, such is now considered Applicant’s Admitted Prior Art (hereinafter “AAPA”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hammond to include an .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, alone.
As to claim 8, Hammond discloses the pipe of claim 1, wherein the sheath is configured to compress within the retainer groove when inserted into a second pipe and form a seal between the tubular member and the second pipe when under tension.  Hammond is not explicit as to whether the sheath is made of a malleable material.
However, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected a malleable material as the material for the sheath for the desired physical properties such as resilience and strength.  Moreover, it should be noted that it has been consistently held by case law that the selection of a known material for the reasons that it is known and on the basis of its suitability for the intended use is within the expected level of skill of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hammond’s sheath to be made of a malleable material.  
Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zemberry (US 3,672,708) discloses a pipe joint employing a sheath (42) and retainer (26).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.  Examiner interviews are available via 

James M. Hewitt II
Primary Examiner
Art Unit 3679


/JAMES M HEWITT II/Primary Examiner, Art Unit 3679